                   Case 20-12456-JTD              Doc 920        Filed 01/22/21       Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                       )   Chapter 11
                                                             )
RTI HOLDING COMPANY, LLC,1                                   )   Case No.: 20-12456 (JTD)
                                                             )
Debtor.                                                      )   (Jointly Administered)
                                                             )
                                                             )   Ref. Docket No. 761

                                              PLAN SUPPLEMENT

                PLEASE TAKE NOTICE that RTI Holding Company, LLC, and its affiliated
debtors and debtors in possession (collectively, the “Debtors”) hereby file the plan supplement (the
“Plan Supplement”) in connection with the Debtors’ Amended Chapter 11 Plan [Docket No. 761]
(as may be amended or modified from time to time and including all exhibits and supplements
thereto, the “Plan”)2 and the Disclosure Statement for Debtors’ Amended Chapter 11 Plan [Docket
No. 762] (the “Disclosure Statement”).

              PLEASE TAKE FURTHER NOTICE that the Plan Supplement includes the
following documents, as may be modified, amended, or supplemented from time to time:

                             Exhibit 1: Amended Organizational Documents of RT Asset Company
                             Exhibit 2: Exit Loan Agreement
                             Exhibit 3: Schedule of Assumed Compensation and Benefit Programs

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.



DOCS_LA:335402.2 76136/002
                 Case 20-12456-JTD           Doc 920     Filed 01/22/21   Page 2 of 3




                            Exhibit 4: Rejected Executory Contract / Unexpired Lease List
                            Exhibit 5: Members of the New Board
                            Exhibit 6: Waiver of Certain Avoidance Actions
                            Exhibit 7: Designation and Allocation of Assets and Related Obligations
                             among the Reorganized Debtors and RT Lodge Company

               PLEASE TAKE FURTHER NOTICE that the Debtors reserve all rights to
amend, modify, or supplement the Plan Supplement and any of the documents contained therein,
including, but not limited to, removing Executory Contracts or Unexpired Leases from the
Rejected Executory Contract/Unexpired Lease List, thereby indicating the Debtors’ intent to
assume such Executory Contract or Unexpired Lease pursuant to section VI.A. of the Plan unless
subsequently removed prior to Confirmation. To the extent material amendments or
modifications are made to any of the Plan Supplement documents, the Debtors will file a
blackline version of the relevant document with the Bankruptcy Court.

               PLEASE TAKE FURTHER NOTICE that the forms of the documents
contained in the Plan Supplement are integral to, and are considered part of, the Plan. If the Plan
is approved, the documents in substantially the form contained in the Plan Supplement will be
approved by the Bankruptcy Court pursuant to the order confirming the Plan.

               PLEASE TAKE FURTHER NOTICE that the hearing (the “Confirmation
Hearing”) will be held before the Honorable John T. Dorsey, United States Bankruptcy Judge, in
Courtroom 5, 5th Floor, of the United States Bankruptcy Court, 824 North Market Street,
Wilmington, Delaware, 19801, on February 4, 2021, at 1:00 p.m., prevailing Eastern Time, to
consider the confirmation of the Plan, any objections thereto, and any other matter that may
properly come before the Bankruptcy Court.

              PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing may be
adjourned or continued from time to time without further notice other than by such adjournment
being announced in open court or by a notice of adjournment filed with the Bankruptcy Court
and served on parties requesting service pursuant to Bankruptcy Rule 2002.

               PLEASE TAKE FURTHER NOTICE that the Plan, the Plan Supplement, the
Disclosure Statement, and other documents and materials filed in these chapter 11 cases may be
obtained at no charge from Epiq Corporate Restructuring, LLC, the claims agent retained by the
Debtors in these chapter 11 cases (the “Notice and Claims Agent”), by: (a) accessing the Notice
and Claims Agent’s website at https://dm.epiq11.com/RubyTuesday; (b) writing to the Notice
and Claims Agent at Ruby Tuesday, Inc., Claims Processing Center c/o Epiq Corporate
Restructuring, LLC, P.O. Box 4420, Beaverton, OR 97076-4420; or (c) calling the Notice and
Claims Agent at 888-490-0613(toll free) or 503-520-4417 (if international). You may also
obtain copies of any pleadings filed in these chapter 11 cases for a fee via PACER at
http://www.ecf.deb.uscourts.gov.




DOCS_LA:335402.2 76136/002                           2
                 Case 20-12456-JTD   Doc 920    Filed 01/22/21   Page 3 of 3




Dated: January 22, 2021                  PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware

                                         /s/ James E. O’Neill
                                         Richard M. Pachulski (CA Bar No. 90073)
                                         Malhar S. Pagay (CA Bar No. 189289)
                                         James E. O’Neill (Bar No. 4042)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: 302-652-4100
                                         Facsimile: 302-652-4400
                                         email: rpachulski@pszjlaw.com
                                                mpagay@pszjlaw.com
                                                joneill@pszjlaw.com

                                         Counsel to the Debtors and Debtors in Possession




DOCS_LA:335402.2 76136/002                  3
